DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding limitations recited in claims 1-20 which are directed to a manner of operating the disclosed system, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding the method limitations recited in claim(s) 1-20 the examiner notes that even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same as or obvious from a product of 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forsström et al. (Proteome-wide Epitope Mapping of Antibodies Using Ultra-dense Peptide Arrays).
Regarding claim 1, Forsström discloses a protein characterization system (Fig. 1; pg. 1586/EXPERIMENTAL PROCEDURES, see: Array Design, Peptide Synthesis, Antibody Incubation and Scanning, Image Aligning and Data Filtering), comprising:
(a) a solid support comprising a plurality of attached proteins, wherein individual attached proteins of the plurality of attached proteins are optically resolvable from each other (see: peptide array);
(see: primary antibody and fluorophore-labeled secondary antibody);
(c) a detector configured to measure binding of the set of different affinity reagents with the plurality of attached proteins, thereby generating empirical measurement outcomes for individual proteins of the plurality of attached proteins (see: NimbleGen MS200 scanner);
(d) a database comprising a set of candidate proteins (see: Human Protein Atlas resource; see: human Consensus CDS (version 37.1) protein set), and
(e) a computer processor configured to receive empirical measurement outcomes generated by the detector and candidate proteins from the database, and further configured to determine a probability or a likelihood that a candidate protein from the database would generate the empirical measurement outcomes for the individual attached proteins of the plurality of attached proteins (see: NimbleScan2 software; Fig. 2-7; Supplementary table 1-3).
Regarding claim 2, Forsström further discloses individual affinity reagents in the set of different affinity reagents recognize epitopes present in the plurality of attached proteins (see: primary antibody and fluorophore-labeled secondary antibody).
Regarding claim 3, Forsström further discloses the computer system is further configured to determine a most probable identity, selected from the set of candidate proteins, for an attached protein of the plurality of attached proteins given the empirical measurement outcomes generated by the detector (Fig. 2-7; Supplementary table 1-3).
 the empirical measurement outcomes comprise binding of an individual protein of the plurality of attached proteins with an affinity reagent of the set of different affinity reagents (Fig. 1, see: binding between peptide array and antibodies).
Regarding claim 5, Forsström further discloses the empirical measurement outcomes further comprise non-binding of an individual protein of the plurality of attached proteins with the affinity reagent of the -115-Atty Docket No. 51612-705.304set of different affinity reagents (Fig. 1, see: non-binding between peptide array and antibodies).
Regarding claim 6, Forsström further discloses the database further comprises parameters for determining a probability of the set of different affinity reagents generating the empirical measurement outcomes for the set of candidate proteins (see: Human Protein Atlas resource; see: human Consensus CDS (version 37.1) protein set).
Regarding claim 7, Forsström further discloses the computer system is further configured to determine a probability that a measurement outcome set is observed given a hypothesized identity, selected from the set of candidate proteins, for an attached protein of the plurality of attached proteins (Fig. 2-7; Supplementary table 1-3).
Regarding claim 8, Forsström further discloses the measurement outcome set comprises a plurality of independent empirical measurement outcomes generated by the detector (Fig. 2-7; Supplementary table 1-3).
Regarding claim 9, Forsström further discloses the computer system is further configured to determine a most probable identity, selected from the set of candidate (Fig. 2-7; Supplementary table 1-3).
Regarding claim 10, Forsström further discloses the computer system is further configured to determine a probability of the most probable identity being correct given that a measurement outcome set is observed (Fig. 2-7; Supplementary table 1-3).
Regarding claim 11, Forsström further discloses the measurement outcome set comprises a plurality of independent empirical measurement outcomes generated by the detector (Fig. 2-7; Supplementary table 1-3).
Regarding claim 12, Forsström further discloses the computer system is further configured to determine a probability or a likelihood that a candidate protein from the database would not generate the empirical measurement outcomes for the individual attached proteins of the plurality of attached proteins  (Fig. 2-7; Supplementary table 1-3).
Regarding claim 13, Forsström further discloses the computer system is further configured to determine a probability or a likelihood that the empirical measurement outcomes are not observed for a -116-Atty Docket No. 51612-705.304candidate protein from the database  (Fig. 2-7; Supplementary table 1-3).
Regarding claim 14, Forsström further discloses the plurality of attached proteins comprises at least 500 different proteins (see: 2.1 million 12-mer peptides).
Regarding claim 15, Forsström further discloses the computer system is further configured to quantify a number of identifications generated for a unique candidate protein of the set of candidate proteins to determine the quantity of the unique candidate protein in a protein sample  (Fig. 2-7; Supplementary table 1-3).
 the protein sample is obtained or derived from a subject (see: Whole human proteome).
Regarding claim 17, Forsström further discloses the detector is further configured to measure the binding of the set of different affinity reagents with the plurality of attached proteins with a false detection rate of less than 1% (see: confirmed false-positive signals caused by dirt on the arrays were removed).
Regarding claim 18, Forsström further discloses the detector is further configured to measure the binding of the set of different affinity reagents with the plurality of attached proteins using fluorescence detection (see: fluorescence values).
Regarding claim 19, Forsström further discloses the database comprises protein sequences of the set of candidate proteins (see: Human Protein Atlas resource; see: human Consensus CDS (version 37.1) protein set).
Regarding claim 20, Forsström further discloses the set of candidate proteins comprises a human reference proteome (see: Human Protein Atlas resource; see: human Consensus CDS (version 37.1) protein set).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/387,670 (reference application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Buus et al. (High-resolution Mapping of Linear Antibody Epitopes Using Ultrahigh-density Peptide Microarrays) teaches an analogous epitope mapping system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/           Primary Examiner, Art Unit 1797